Citation Nr: 1102175	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, S.A.S.




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in October 2007 for further development.  

The Veteran presented testimony at a Board hearing in July 2007.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

Since the October 2007 Remand (in which the Board found new and 
material evidence to reopen the Veteran's claim for service 
connection for PTSD), the United States Court of Appeals for 
Veterans Claims (the Court) indicated that the VA cannot unduly 
limit its consideration of claims for service connection for 
specific mental disorders under circumstances in which other 
diagnosed psychiatric disabilities may be present.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  In 
light of Clemons, and in view of diagnoses of PTSD, depression, 
borderline personality disorder, bipolar disorder (not otherwise 
specified), and panic disorder with agoraphobia, the Board has 
expanded the issue to include any acquired psychiatric 
disability.  The issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Psychiatric disability
As noted in the introduction, the Veteran initially sought to 
reopen her claim for service connection for PTSD.  The claim has 
been reopened; however, the treatment records reveal diagnoses of 
various mental disabilities, to include PTSD, depression, 
borderline personality disorder, bipolar disorder (not otherwise 
specified), and panic disorder with agoraphobia.

The Veteran's representative argues in the August 2009 VA Form 
646 that the claim should be construed as a claim of entitlement 
to service connection for any psychiatric disorder raised in the 
record.  The Board agrees.  In accordance with Clemons, the RO 
must consider in the instant case whether the Veteran has any 
psychiatric disability that is etiologically related to her 
military service.

Left knee
The service treatment records show that in March 1983, the 
Veteran complained of a strain in her left knee.  She was 
assessed with a mild strained medial ligament of the left knee.  
An April 1983 treatment report reflects that the Veteran 
complained of severe pain in her left knee due to an old injury.  
She was assessed with early CMP (chondromalacia patellae) with 
questionable mild meniscal involvement. 

The Veteran underwent a VA examination in April 2003.  She was 
found to have left knee degenerative changes of the medial and 
lateral menisci with mild patellar chondromalacia and ACL 
ligament strain.  The examiner failed to render an opinion 
regarding whether the current left knee disability is related to 
service.  

The Board notes that the Veteran sustained a left knee injury in 
service and that she has been diagnosed with a current left knee 
disability.  As such, the Board finds that a VA examination is 
warranted to determine the nature, etiology, and severity of the 
Veteran's current left knee disability.  The examiner should be 
asked whether it is as likely as not (a 50 percent or greater 
probability) that any disability of the left knee is causally 
related to the Veteran's active service or any incident therein.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should further develop and 
readjudicate the Veteran's claim for 
service connection for any psychiatric 
disability, to include PTSD.  

2.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of the 
Veteran's left knee disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service treatment records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any left knee 
disability is causally related to her 
active service or any incident therein, to 
include the March-April 1983 diagnoses of 
mild strained medial ligament and 
chondromalacia patellae.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, then 
the RO should furnish the Veteran and her 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


